Exhibit 10-AAnn

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 2nd day
of October, 2006 (the “Effective Date”) by and between Tech Data Corporation, a
Florida corporation (“Employer”), and Robert M. Dutkowsky (“Employee”).

RECITALS

A. Employee desires to serve as Employer’s Chief Executive Officer.

B. Employer desires to employ Employee as its Chief Executive Officer.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements set forth herein, the receipt and adequacy of which are hereby
acknowledged, Employer and Employee agree as follows:

1. Employment.

1.1 Position. Subject to the terms and conditions of this Agreement, Employer
hereby engages Employee, and Employee hereby accepts employment, to serve as the
sole Chief Executive Officer of Employer with all the duties, responsibilities,
and authority normally associated with such position. Employer and Employee
acknowledge that, as Chief Executive Officer, Employee shall be Employer’s most
senior officer and shall report to the Employer’s Board of Directors (the
“Board”), with other reporting as is appropriate under the Board’s normal
committee structure. Further, the Board shall (i) resolve to expand the Board to
nine members, (ii) appoint Employee to the interim vacant position created
thereby as of the Effective Date, and (iii) nominate Employee to serve as a
member of the Board, to be voted upon by shareholders at Employer’s annual
meeting next following the date of this Agreement, and thereafter at the annual
meetings at which Employee’s term as a director would otherwise expire.

1.2 Duties/Other Employment. While serving as Chief Executive Officer, Employee
shall devote substantially all of his business time and all reasonable efforts
to his employment and perform diligently such duties. Employee shall not,
without the prior written consent of the Board, directly or indirectly, other
than in the performance of duties naturally inherent in the businesses of
Employer and/or in furtherance thereof, render services of a business,
professional or commercial nature to any other person or firm, whether for
compensation or otherwise; provided, however, that so long as it does not
interfere with his full-time employment hereunder, Employee may attend to
outside investments, upon approval of the Board, serve as a director of a
corporation which does not compete with Employer (within the meaning of
Section 5.1), and serve as a director, trustee or officer of or otherwise
participate in educational, welfare, social, religious and civic organizations.
Employee’s work location shall be at the Employer’s headquarters in Clearwater,
Florida. In Employee's positions as an Employer executive officer and director,
he will be subject to Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the Employer shall assist Employee in timely
making any requisite filings with the Securities and Exchange Commission
("SEC").

2. Employment Term. Subject to the provisions for termination as hereinafter
provided, the term of Employee’s employment with the Employer shall begin on the
Effective Date and shall continue until such time as it is terminated as
provided in Section 7.

3. Remuneration. Employer shall pay Employee the following compensation,
remuneration and other benefits:

3.1 Salary. As compensation for Employee’s services to Employer, Employer shall
pay Employee an annual Base Salary in the amount of Nine Hundred Thousand
($900,000.00) (the “Base Salary”) in biweekly installments consistent with its
practices at its Clearwater, Florida location (subject to all applicable
governmental withholdings, and any deductions or withholdings authorized by
Employee). The Base Salary shall be reviewed annually by the Board for
adjustment consistent with the review by the compensation committee of the Board
(the “Compensation Committee”) of all executive compensation.

 

33



--------------------------------------------------------------------------------

3.2 Annual Bonus. For each fiscal year of Employer (“Fiscal Year”) ending after
the Effective Date, Employee shall be entitled to earn an annual cash bonus
under the Employer’s Executive Incentive Bonus Plan, (the “Bonus Plan”). For
purposes of the Bonus Plan, Employee’s “target” bonus shall be one hundred
percent (100%) of his Base Salary (the “Target Bonus”), subject to pro rata
reduction (on the basis of days that Employee was employed in such Fiscal Year)
to reflect any portion of the Fiscal Year that may precede the beginning of or
follow the end of Employee’s employment. The actual amount of bonus paid to
Employee may exceed the Target Bonus amount.

For the Fiscal Year 2007 ending on January 31, 2007, the bonus paid to Employee
under the Bonus Plan shall not be less than the Target Bonus amount, subject to
the aforementioned pro rata reduction to reflect the commencement of Employee’s
employment during such Fiscal Year. In addition, provided Employee is employed
through the end of Fiscal Year 2007, Employee shall also receive a portion of
the Fiscal Year 2008 Target Bonus (the “Accelerated Bonus”) such that the sum of
Base Salary plus Fiscal Year 2007 Target Bonus plus the Accelerated Bonus paid
to Employee in Fiscal Year 2007 which does not qualify as performance based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) equals $1,000,000.

For Fiscal Year 2008 ending on January 31, 2008, the bonus paid to Employee
under the Bonus Plan shall not be less than the Target Bonus amount (the
“Minimum Bonus”). However, the Minimum Bonus: (a) shall be reduced by the
Accelerated Bonus that was actually paid to Employee; and (b) after the
reduction as provided in clause (a) the Minimum Bonus that would otherwise be
paid out to Employee within 75 days after the end of Fiscal Year 2008 shall be
further limited by, and shall in no event exceed, the maximum amount otherwise
available under the deduction limitation of Code Section 162(m) and (c) the
amount exceeding the Code Section 162(m) limit by application of the preceding
clause (b) and which was not paid out to Employee shall instead be paid in to a
deferred compensation account for the Employee under the Employer’s 2005
Deferred Compensation Plan. Such amount shall be paid into the 2005 Deferred
Compensation Plan at the same time that the annual bonus for Fiscal Year 2008 is
paid out and will be invested as directed by Employee in accordance with such
plan to accrue investment returns that could be either gains or losses. Any
amounts in the 2005 Deferred Compensation Plan that are attributable to this
Section 3.2 shall be paid out in cash to Employee (subject to compliance with
Code Section 409A) upon the earlier of (i) his termination of employment or
(ii) the date(s) which Employee so designates provided that such payments are
then deductible under Code Section 162(m). For avoidance of doubt, subparagraphs
(b) and (c) of this paragraph shall not be applicable and will not be
implemented if Employee's employment is terminated for any reason before the
last day of Fiscal Year 2008.

For years following Fiscal Year 2008, the performance and other criteria and/or
rules for bonuses under the Bonus Plan shall be determined under the Bonus Plan
as determined by the Compensation Committee. Payments to Employee under the
Bonus Plan shall be made at the time and in the manner determined under the
Bonus Plan, but in no event later than 75 days following the end of each Fiscal
Year. Employee shall be entitled to provide annual input for the Compensation
Committee to consider regarding the bonus performance objectives.

3.3 Equity Incentives. Employee shall be entitled to participate in equity
long-term incentives provided by Employer to its senior executive officers in
such amounts and subject to such terms as the Compensation Committee may
determine. On the Effective Date, Employee shall be granted: (a) three hundred
thousand (300,000) Maximum Value Stock Settled Stock Appreciation Rights
(“MVSSARs”); and (b) forty thousand (40,000) Restricted Stock Units (“RSUs”), in
each case, under Employer’s Amended and Restated 2000 Equity Incentive Plan (the
“Equity Plan”). Moreover, during the month of March, 2007, the Employee shall be
granted additional awards of: (c) two hundred thousand (200,000) MVSSARs; and
(d) twenty thousand (20,000) RSUs, in each case, under the Equity Plan. The
magnitude of the foregoing grants (and the maximum values specified in the
MVSSARs) shall be subject to proportionate adjustment (whether or not occurring
before or after the applicable date of grant) in the same manner as for any
adjustment that is effected under Equity Plan Section 4(b). The foregoing grants
described in this Section 3.3 shall be subject to the terms, conditions and
requirements of the Equity Plan (as amended from time to time) and the
applicable award documents attached to this Agreement as Exhibit A; provided,
however, that, subject to the foregoing: (e) the grants described in (a) through
(d) above shall be based upon the closing share price of Employer’s common stock
on the applicable date of grant; (f) all MVSSARs described in (a) and (c) above
shall vest in equal annual twenty-five percent (25%) installments over the four
(4) anniversaries following the applicable MVSSAR grant date; (g) all RSUs
described in (b) and (d) above shall vest in equal quarterly eight and one third
percent (8 1/3%) installments over the twelve quarters following the applicable
RSU grant date and shall have a provision providing for a dividend equivalent
payment under the RSU to the extent the RSU is outstanding at a time the
Employer pays a dividend; and (h) in the event of a “Change in Control” (as
defined in the Equity Plan), all of Employee’s then-outstanding equity awards
shall become fully vested if the acquirer or survivor in such Change in Control
does not assume or continue the awards or, if within twelve (12) months after
the occurrence of such Change in Control there is a "Qualifying Termination" as
defined in Section 7.3(c) below. The foregoing time-based vesting requirements
are the only vesting restrictions imposed on the MVSSARs and RSUs. Employee
shall have twelve (12) months after termination of employment to exercise any
vested, but

 

34



--------------------------------------------------------------------------------

unexercised Compensatory Equity, as defined below. Additional grants, if any, to
Employee under the Equity Plan shall be determined at the complete discretion of
the Compensation Committee and/or the Board. Grants in Fiscal Year 2008 of
MVSSARs may be reduced by the grant level made to Employee as described in
(c) above.

The foregoing equity grants shall be collectively referred to herein as
"Compensatory Equity." All Compensatory Equity awarded to Employee shall be
fully covered as of the time of grant and thereafter by an effective
registration statement on Form S-8 (or other applicable registration statement)
filed and maintained by the Employer with the SEC. The committee granting
Employee's Compensatory Equity awards shall in all cases be composed solely of
two or more non-employee directors pursuant to Rule 16b-3(d) of the Exchange Act
so that such equity grants are exempt from liability under Section 16(b) of the
Exchange Act. The Compensatory Equity grant documents shall provide the Employee
discretion to have the Employer deliver the Compensatory Equity grants net of
tax withholding through shares withheld valued at the same value used for
determining the tax due. Employee shall also be permitted to implement and
maintain, at his discretion, an exercise and selling trading plan with a
security brokerage firm approved by Employer covering his Employer equity in
accordance with Rule 10b5-1 of the Exchange Act (a “10b5-1 Plan”). Employee
shall be permitted to have an operational 10b5-1 Plan during the time that he
renders services to the Employer and Employee may, in his discretion, keep such
10b5-1 Plan active through the date that is 12 months after cessation of all his
services to the Employer.

3.4 Benefits, Reimbursement of Expenses, Etc. Employee shall be eligible to
participate in or receive benefits under any retirement plan, nonqualified
deferred compensation plan, medical and dental benefits, life and disability
insurance benefits and all other employee privileges and benefits, in each case,
as generally provided or made available to other senior executive officers of
Employer (but subject to the regular eligibility, operational and other
requirements of such plans). In addition, Employee will participate in
Employer’s Executive Choice Plan and Executive Severance Plan as a “Tier 0”
participant.

3.5 Relocation. Employee acknowledges and agrees that Employer requires him to
relocate his principal family residence to Florida. Employer agrees to reimburse
Employee for reasonable relocation expenses as follows: (a) with respect to the
condominium Employee has contracted to purchase in his current home state,
Employer shall provide Employee with an "Appraised Value or Guaranteed Buy-Out"
arrangement pursuant to a home sale program related to Employee unless
the parties instead mutually agree to have Employer reimburse Employee for the
closing costs associated with the sale of the property or have
Employer reimburse Employee for purchase contract termination costs;
(b) reasonable and customary realtor commission and closing costs (excluding
“points”) paid in connection with the purchase of Employee’s principal residence
in Florida; (c) storage and transportation of household and personal goods
(including, two (2) automobiles) from Employee’s previous residence to his new
Florida residence; (d) travel to/from Florida relating to house hunting and
temporary arrangements (for a reasonable period not to exceed six (6) months
after the Effective Date) and the establishment of, and transition to, the new
Florida residence; (e) temporary living costs (prior to the establishment of the
new Florida residence) for a reasonable period not to exceed six (6) months
after the Effective Date. In addition, Employer will provide an income tax
gross-up payment to Employee for the reimbursements described in this
Section 3.6 (to the extent includable in Employee’s income and not otherwise
deductible by Employee) computed using the highest applicable marginal income
tax rates, but assuming no state income tax (as is the case with Florida
residents). All such payments to Employee under this Section 3.5 (including the
income tax gross-up payments) shall be made to Employee within 30 days of
submission of applicable receipts or invoices.

3.6 Vacation. Employee shall be entitled to periods of vacation and sick leave
each year, which shall be the same as provided under Employer’s policies for
senior executive officers, but in no event shall Employee be entitled to, with
full pay and benefits, less than five (5) weeks paid vacation accrued annually
(effective immediately as of the Effective Date) and customary holidays.

3.7 Code Section 280G. In the event that it is determined that any payment or
distribution of any type to or for Employee's benefit made by the Employer, by
any of its affiliates, by any person who acquires ownership or effective control
or ownership of a substantial portion of the Employer’s assets (within the
meaning of Code Section 280G and the regulations thereunder) or by any affiliate
of such person, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits shall be payable either: (i) in full or (ii) as to
such lesser amount which would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax. Employee shall
determine whether to receive the amounts provided in (i) or (ii) and if he
selects to reduce payments pursuant to (ii), then Employee shall also determine
which payments or benefits will be reduced and in what magnitude.

 

35



--------------------------------------------------------------------------------

Employee and the Employer shall furnish such documentation and documents as may
be necessary for the Employer's independent external accountants to perform the
requisite Code Section 280G computations and analysis. The Employer shall bear
all costs that may incurred in connection with performing any calculations
contemplated by this Section 3.7.

4. Confidentiality, Non-Compete, Non-Disparagement, Etc.

4.1 Confidential Information.

 

  a. Employee acknowledges that Employer’s Confidential Information is the
exclusive property of Employer, is material and confidential, and greatly
affects the effective and successful conduct of the business of Employer.
Employee agrees to use Employer’s Confidential Information only for the benefit
of Employer and shall not at any time, directly or indirectly, either during
Employee’s employment with Employer or afterward, divulge, reveal or communicate
Employer’s Confidential Information to any person, firm, corporation or entity
whatsoever, or use Employer’s Confidential Information for Employee’s own
benefit or for the benefit of others.

 

  b. Definition. As used in this Section 4.1, the term “Confidential
Information” means any and all information, including, but not limited to,
information or ideas conceived or developed by Employee, applicable to or in any
way related to (i) the present or future business of Employer, (ii) research and
development related to Employer’s business, (iii) the business of any customer
or vendor of Employer, (iv) trade secrets, (v) processes, formulas, data,
program documentation, algorithms, source codes, object codes, know-how,
improvements, inventions, and techniques, (vi) all plans or strategies for
marketing, development and pricing, and (vii) all information concerning
existing or potential customers or vendors, and all similar information
disclosed to Employer by other persons and any information in documents or
computers that Employer designates as confidential by notation therein or
thereon.

4.2 Non-Disparagement and Non-Publication. Employee shall not, at any time,
denigrate or disparage Employer or any of its Board of Directors or officers,
and Employer and its Board of Directors and officers shall not, at any time,
denigrate or disparage Employee.

4.3 Return of Employer’s Property. Employee agrees to make a prompt and complete
disclosure to Employer of any Confidential Information in Employee’s possession,
upon such a request by Employer. Upon termination of employment and at any other
time upon request, Employee further agrees to surrender to Employer all
documents, writings and other such materials produced by Employee or coming into
Employee’s possession by or through employment with Employer during the term of
such employment, and agrees that all such materials are at all times Employer’s
property.

4.4 Cooperation. Employee agrees to fully cooperate, in all reasonable respects,
with Employer in regard to any internal or external investigations of Employer,
its business, its business practices, or the like relating to the period in
which Employee is or was employed by Employer. If Employee is requested to
provide assistance after termination of his employment, then he will be
reimbursed for any reasonable expenses. All payments to Employee under this
Section 4.4 shall be made within 30 days of submission of applicable receipts or
invoices.

5. Non-Compete and Non-Solicitation Provisions

5.1 Non-Compete. As a condition to Employer’s obligations under this Agreement,
Employee agrees that for a period of two (2) years following the effective date
of separation of employment from Employer, anywhere in the world (and each
incorporated and unincorporated area thereof), Employee will not own, manage,
operate, control, be employed by, act as an agent for, participate in or be
connected in any manner with the ownership, management, operation or control of
any business which is engaged in wholesale distribution of computer hardware
and/or software products as its primary line of business, including but not
limited to Ingram-Micro or its affiliates, Actebis, Scribona, West Coast, Arrow
Electronics, Inc., GE Access, Avnet, SED, Synnex, and Dell. Nothing contained in
this Section 5.1 shall be interpreted to prohibit Employee from owning stock in
publicly traded corporations that may compete with Employer provided such stock
ownership does not represent a majority or controlling interest in such
corporations.

5.2 Non-Solicitation. Employee also agrees that for a period of one (1) year
following the effective date of separation, Employee will not: (i) directly or
indirectly, hire or participate in the hiring of any employee of Employer or its
subsidiaries, provided, however that this restriction shall not apply either to
former employees of Employer or to employees

 

36



--------------------------------------------------------------------------------

who respond to a general advertisement; (ii) solicit or induce, or attempt to
solicit or induce, any employee of Employer or its subsidiaries to leave
Employer for any reason; and (iii) solicit or induce, or attempt to solicit or
induce any customer of or vendor to Employer or its subsidiaries to stop doing
business with or move some or all of such customer or vendor business to a
person or entity other than Employer and its subsidiaries. Employee acknowledges
that irreparable harm will be suffered by Employer in the event of the breach or
potential breach by Employee of any of Employee’s obligations under this
Section 5.

5.3 Invalid Provision. The validity or unenforceability of any provision of this
Section 5 shall not affect the validity or enforceability of any other provision
of this Agreement. Employee and Employer have specifically agreed and
acknowledged that the provisions in Section 5 are fair, reasonable and material.
If the scope of any restriction or covenant contained herein should be or become
too broad or extensive to permit enforcement to its fullest extent, then such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Employee hereby consents and agrees that (a) it is the parties
intention and agreement that this Section 5 be enforced as written, and (b) in
the event a court of competent jurisdiction should determine that any
restriction or covenant is too broad or extensive to permit enforcement to its
fullest extent, the scope of any such restriction or covenant may be modified
but only as necessary as the court, in its judgment, deems warranted in order to
have the fullest enforcement possible consistent with governing law.

5.4 Interpretation. Should any provision of this Section be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Section 5 in full force and effect.

6. Equitable Relief and Survival. The parties acknowledge that if Employee were
to breach the provisions of Sections 4 or 5 hereof, money damages alone would
not be a sufficient remedy. Therefore, the parties agree that, in addition to
money damages and any other relief available, Employer shall also be entitled to
obtain an injunction or other equitable relief to enforce the provisions of
Sections 4 and/or 5. The provisions of Sections 4, 5, 6 and 10.4 shall survive
the termination of this Agreement indefinitely.

EMPLOYEE HAS CAREFULLY READ AND CONSIDERED SECTIONS 4, 5 AND 6, ABOVE AND AGREES
THAT THEY ARE FAIR, REASONABLE AND REASONABLY REQUIRED TO PROTECT EMPLOYER’S
LEGITIMATE BUSINESS INTERESTS. EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

7. Termination.

7.1 Employment Termination in General. Anything contained in this Agreement to
the contrary notwithstanding, Employee’s employment with Employer under this
Agreement is “at will” and may be terminated by either party at any time upon 15
days advance written notice to the other party, but subject to the provisions of
this Section 7.

7.2 Termination Rights. In the event that Employee’s employment with Employer
terminates or is terminated for any reason, upon such termination, Employee
shall receive the following: (a) within 10 business days Employer shall pay
Employee any accrued but unpaid Base Salary for services rendered through the
date of termination, any accrued but unpaid payments required to be made under
this Agreement, any earned but unpaid bonuses (including, without limitation any
unpaid Target Bonus for a Fiscal Year completed prior to termination provided
that payment thereof shall be made within 75 days of the end of such completed
Fiscal Year) or any unpaid business expenses, and any unused vacation accrued
through the date of termination; (b) Employer shall provide any additional
benefits as may be otherwise applicable under Employer’s Executive Severance
Plan, as provided under Section 7.3; and (c) any other benefits to which
Employee may be entitled pursuant to the 2005 Deferred Compensation Plan, plans,
policies and arrangements referred to in Section 3.4 above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.

7.3 Severance Benefits. Employee shall be entitled to any benefits payable under
Employer’s Executive Severance Plan, but only if and as provided for therein,
subject to the following modifications (which apply to Employee only, and no
other participant thereunder) and provided, further, that no modification,
amendment or termination of the Executive Severance Plan shall be applicable to
Employee during the term of his employment with Employer (or during the
“Benefits Period” as defined in the Executive Severance Plan) without Employee’s
prior written consent:

(a) a termination of Employee’s employment for “gross misconduct” shall be
limited only to circumstances where the Board makes a good faith determination
that one or more of the following acts or omissions by Employee has both
occurred and resulted in (or is reasonably likely to result in) material harm or
damage to Employer or Employer’s reputation:

(i) a willful and repeated material failure to follow the reasonable and lawful
instructions of the Board or a material breach of duties specified in
Section 1.2 of this Agreement;

 

37



--------------------------------------------------------------------------------

(ii) a misappropriation of Employer’s property or act of fraud or embezzlement
which is willful and material;

(iii) a willful and material violation of Employer’s written policies applicable
to all executive officers of Employer that are provided to Employee, including,
without limitation, its Code of Ethics;

(iv) conviction or a plea of “no contest” (or equivalent) to a crime involving
breach of trust, a felony or state or federal securities laws; or

(v) willful action by, or directed by, Employee that results in a material
violation by Employer of applicable securities laws and regulations, listing
standards or other material compliance requirements imposed upon Employer;

The foregoing items (i) through (v) are an exclusive list of the acts or
omissions that shall be considered “gross misconduct.” For the avoidance of
doubt, failure to achieve Employee’s performance objectives will not be
considered “gross misconduct.” No act, or failure to act, by Employee shall be
considered “willful” unless committed without a reasonable belief that the act
or omission was lawful and in the Employer's best interest. The Board shall
provide Employee with 15 days advance written notice specifically detailing the
basis for a termination of employment for gross misconduct. During the 15 day
period after Employee has received such notice, Employee shall have the
opportunity to cure any of the above, that are reasonably subject to cure, and
also to present his reasons to the full Board as to why the circumstances do not
or should not give rise to “gross misconduct” hereunder (with the assistance of
Employee's legal representative) before any termination for gross misconduct is
finalized by a vote of a majority of the Board. Employee shall continue to
receive the compensation and benefits provided by this Agreement during the 15
day period after receiving the written notice of the Employer's intention to
terminate Employee's employment for gross misconduct.

(b) a termination by Employee of his employment will be deemed to be effected
for "Good Reason" if any of the following occur without Employee's prior express
written consent:

(i) Employee’s Base Salary or Target Bonus are reduced, or the Bonus Plan
performance objectives are not reasonable, or there is no Bonus Plan available
to Employee;

(ii) Employee's position, authority, duties or responsibilities as Chief
Executive Officer are reduced or diminished (including without limitation if
Employee is no longer the sole Chief Executive Officer of the Employer's
ultimate parent entity or if Employee no longer is a voting member of the Board
of Directors of the Employer's ultimate parent entity);

(iii) Employee ceases to report directly to the Board (disregarding other Board
committee reporting normally made or required to be made in the ordinary
course);

(iv) Employee's principal place of employment with Employer is relocated to more
than fifty (50) miles from the work location specified above in Section 1.2;

(v) Employer breaches any material provision of this Agreement or any of its
other agreements with Employee (including without limitation Employer's failure
to timely provide Employee the cash compensation, equity compensation and/or
employee benefits owed to Employee under this Agreement).

The foregoing items (i) through (v) are an exclusive list of the acts or
omissions that shall be considered “Good Reason.” The Employee shall provide
Employer with 15 days advance written notice specifically detailing the basis
for a termination of employment for Good Reason. During the 15 day period after
Employer has received such notice, Employer shall have the opportunity to cure
any of the above that are reasonably subject to cure.

(c) Employee shall be entitled to severance payments and benefits under the
Executive Severance Plan if (i) Employee terminates his employment for Good
Reason, (ii) Employee's employment terminates for any reason during the 30 day
period immediately following six months after a Change in Control or (iii) the
Employer terminates Employee's employment for any reason other than gross
misconduct (each of (i) through (iii), a "Qualifying Termination"). In the event
of a Qualifying

 

38



--------------------------------------------------------------------------------

Termination, Employee shall be entitled to receive the payments and benefits
specified in Sections 3.3 and 7.3(d) – (f) and Section IV.5. of the Executive
Severance Plan shall be modified such that severance payments will be made to
Employee’s estate or heirs in the event of Employee’s death during the Benefits
Period.

(d) for purposes of determining the “Benefits Period” under Section IV.1.(b) of
the Executive Severance Plan, such period shall be deemed to be twenty-four
(24) months for payments of Base Salary; and a pro rata portion of the Target
Bonus for the Fiscal Year of termination shall be paid to Employee in accordance
with Article IV.2 of the Executive Severance Plan (but in no event later than 75
days after the end of the Fiscal Year of Employee’s termination).

(e) any calculation of the portion of the severance related to bonus during
Fiscal Year 2007 and Fiscal Year 2008 shall be made assuming the Accelerated
Bonus is part of the Target Bonus for Fiscal Year 2008; and

(f) the amount of severance payable as the result of a termination during Fiscal
Year 2008 shall be reduced dollar for dollar by the Accelerated Bonus paid to
Employee (applying the reduction first to Target Bonus and then to Base Salary,
if any reduction remains).

8. Arbitration. The parties hereto agree that, except as provided in Section 6
above relating to enforcement of the covenants set forth in Sections 4 and 5 of
this Agreement, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes subject to the following: (a) such arbitration
shall take place in Clearwater, Florida; and (b) discovery in such arbitration
shall be governed by the Federal Rules of Civil Procedure. Arbitration-specific
costs and fees (such as the cost of the arbitrator(s)) will be fully paid by the
Employer.

9. Withholding Of Taxes. Employer shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.

10. Miscellaneous.

10.1 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof be declared invalid by a court of
competent jurisdiction for any reason whatsoever and cannot be modified to be
enforceable, its invalidity will not affect the validity of the remainder of the
Agreement, which shall remain in full force and effect.

10.2 Construction. The section headings or subsection headings have been
included for convenience only, are not part of this Agreement, and are not to be
taken as an interpretation of any provision hereof. This Agreement may be
executed in any number of counterparts, all of which when taken together shall
constitute but a single instrument.

10.3 Entire Agreement; Amendments, Waiver. This Agreement contains the entire
agreement between the parties regarding the subject matter hereof and completely
and fully supersedes all other prior agreements, both written and oral, between
the parties relating to the subject matter hereof. This Agreement may be
amended, waived, changed, modified or discharged only by an agreement in writing
signed by the parties. In the event of any conflict in terms between this
Agreement and any other agreement between Employee and the Employer (including
without limitation the Employer's plans and other agreements referenced herein),
the terms of this Agreement shall prevail. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

10.4 Indemnification. Employer shall indemnify, to the full extent then
permitted by law, Employee if he was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he is or was a member of the Board or an officer or agent of Employer, or
is or was serving at the request of Employer as a director, trustee, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise. Employer shall pay expenses, including reasonable attorney’s
fees, incurred by Employee in defending any such action, suit or proceeding as
they are incurred, in advance of the final disposition thereof, and may pay, in
the same manner and to the full extent then permitted by law, such expenses
incurred by any other person. The indemnification and payment of expenses
provided hereby shall not be exclusive of, and shall be in addition to, any
other rights granted to Employee seeking indemnification under any law, the
Articles of Incorporation of Employer, any agreement, vote of shareholders or
disinterested members of the Board, or otherwise, both as to action in official
capacities and as to action in another capacity while he is a member of the
Board, officer, employee or agent of Employer. The Employer shall maintain
non-rescindable side A liability coverage on Employee under the Employer's
directors and officers liability insurance policies through at least the fifth
anniversary of Employee's termination

 

39



--------------------------------------------------------------------------------

of services to the Employer. The benefits provided to Employee in this
Section 10.4 shall continue as to Employee after he has ceased to be a member of
the Board, trustee, officer, employee and/or agent and shall inure to the
benefit of the heirs, executors, and administrators of Employee.

10.5 Attorneys’ Fees. The prevailing party in any litigation or arbitration
concerning the matters addressed in this Agreement shall be entitled to payment
by the other party of all reasonable attorneys’ fees and other out-of–pocket
costs expended by such prevailing party in connection with such litigation or
arbitration in addition to any damages awarded to such prevailing party pursuant
to such litigation or arbitration. The Employer shall pay the legal fees and
expenses incurred by Employee (up to a maximum of $15,000) in connection with
the negotiation, preparation and execution of this Agreement. The Employer shall
directly make payment to Employee's legal counsel within 30 days after the
Employer's receipt of applicable invoices.

10.6 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties, their successors, heirs and personal
representatives and other legal representatives. Except as provided below in
this Section 10.6, this Agreement shall not be assignable by either party.
Employee acknowledges that the services to be rendered by Employee are unique
and personal. Accordingly, Employee may not assign any of Employee’s rights or
delegate any of Employee’s duties or obligations under this Agreement. In the
event that all or substantially all of the business, assets and/or stock of the
Employer is sold or transferred, then this Agreement shall be binding on the
transferee of the business, assets and/or stock who Employer shall cause to
expressly assume in writing the Employer's obligations hereunder.

10.7 Mitigation. Employee shall be under no obligation to seek other employment
or to otherwise seek mitigation for any payments owed to Employee under this
Agreement and there shall be no offset against any amounts due Employee under
this Agreement.

10.8 Code Section 409A Matters. With the exception of any amounts contributed to
the Deferred Compensation Plan referenced in Section 3.2 above, it is the
parties' intent that no payment or benefit made or to be made hereunder shall be
subject to the provisions of Section 409A(a)(1)(B) of the Code. Accordingly,
notwithstanding any payment date or schedule specified above, the parties agree
to work expeditiously to amend this Agreement to conform to their intent as set
forth in this Section 10.8. To the extent that the Employer in good faith
determines that any payment or benefit provided for under this Agreement
constitutes a “deferral of compensation” under Code Section 409A and that
Employee is a “specified employee” (as defined under Code Section 409A) as of
the relevant date, no such amounts shall be paid to Employee prior to (and will
instead be paid on) the earlier of (i) the date that is six months following the
date of Employee's “separation from service” with the Employer (within the
meaning of Code Section 409A), or (ii) the 30th day following the date on which
the Employer receives notice of Employee's death, provided that Employee's death
occurs after his separation from service date.

10.9 Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of Employee,
mailed notices shall be addressed to Employee at the home address that Employee
most recently communicated to the Employer in writing. In the case of the
Employer, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

40



--------------------------------------------------------------------------------

10.10 Governing Law. This Agreement shall be subject to, and construed in
accordance with, the laws of the State of Florida, without reference to its
conflict of laws rules.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

TECH DATA CORPORATION By:  

/s/ STEVEN A. RAYMUND

  Steven A. Raymund, Chairman  

/S/ ROBERT M. DUTKOWSKY

  Robert M. Dutkowsky   Employee

 

41



--------------------------------------------------------------------------------

Exhibit A

TECH DATA CORPORATION

(hereinafter called the “Company”)

THE AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION,

(hereinafter called the “Plan”)

NOTICE OF GRANT AND GRANT AGREEMENT

I. NOTICE OF EQUITY GRANT

 

Name/Participant:

   Robert M. Dutkowsky

Type of Grant:

   Restricted Stock Unit Grant

Country:

   USA

Geographic area applicable:

   Americas

Date of Grant:

   October 2, 2006

Grant Number:

   <grant number>

Total Shares Granted:

   40,000

Grant Price:

   $36.66

Vesting Schedule:

   Subject to the terms of this Agreement and the Plan, this Restricted Stock
Unit Grant shall vest in twelve (12) equal installments over three (3) years
from the Date of Grant, as follows    3,334    January 2, 2007    3,333    April
2, 2007    3,333    July 2, 2007    3,334    October 2, 2007    3,333    January
2, 2008    3,333    April 2, 2008    3,333    July 2, 2008    3,334    October
2, 2008    3,333    January 2, 2009    3,333    April 2, 2009    3,333    July
2, 2009    3,334    October 2, 2009

 

42



--------------------------------------------------------------------------------

II. AGREEMENT

For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 7 of the Plan in accordance with the following terms:

Section 1. Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:

“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement.

“Employment Agreement” means the Employment Agreement between the Participant
and the Company, effective as of October 2, 2006.

“Grant Price” means the Fair Market Value of a Share on the date on which the
RSUs are granted to the Participant, as specified in Part I.

“Qualifying Termination” shall have the definition set forth in Section 7.3(c)
of the Employment Agreement.

“Share” means one (1) share of Common Stock (as defined in Section 2(g) of the
Plan).

Section 2. Grant of RSU. The Participant is hereby granted an award of RSUs
under Section 7 of the Plan. Each RSU represents the prospective contingent
right to receive one Share and will, at all times the Agreement is in effect, be
equal in value to one Share. In accordance with Section 7(c) of the Plan, no
grant of RSUs to the Participant during a fiscal year shall have a value in
excess of two and one-half million dollars ($2,500,000), determined using the
Fair Market Value of the Shares underlying the RSUs as of the Date of Grant of
the RSUs.

Section 3. Vesting of RSU. As set forth in the vesting schedule in Part I, and
subject to the provisions of Sections 5, 9 and 11 of this Agreement, the RSUs
shall vest and become payable in Shares in twelve (12) substantially equal,
quarterly installments, commencing on the three (3) month anniversary of the
Date of Grant (the “Vesting Dates”). Unless and until the RSUs vest, the
Participant will have no right to payment of any unvested RSUs. Prior to actual
payment of any of the RSUs that are vested, the RSUs will represent an unsecured
obligation of the Company in accordance with Section 13(c) of the Plan.

 

43



--------------------------------------------------------------------------------

Section 4. Non-Transferability of RSU. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or Rules thereunder.

Section 5. Delivery of Shares. Subject to the other terms of the Plan and this
Agreement, within a reasonable time following each Vesting Date, the Company
will issue or cause to be delivered to the Participant (or if any other
individual or individuals then hold the RSUs, to such individual or individuals)
the number of Shares the Participant is entitled to receive as a result of the
vesting of the RSUs. The Shares shall be registered in the name of the
Participant (or the name or names of the individual or individuals that then
hold the RSUs, either alone or jointly with another person or persons with
rights of survivorship, as such individual or individuals shall prescribe in
writing or other methods allowed to the Company), and shall in all cases be
delivered to the Participant within ten (10) business days. Not withstanding the
foregoing, the delivery of Shares upon vesting of an RSU may be delayed if the
amount to be paid or delivered is reasonably likely to violate federal or
applicable state securities laws; provided, however, that the payment or
delivery will occur at the earliest date the Company reasonably anticipates that
the distribution will not cause a violation.

The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by Participant (or if any other individual
or individuals then hold the RSUs, by such other individual or individuals).
Fractional Shares shall not be issued pursuant to the vesting of the RSUs.

Section 6. Dividend Equivalents. While the RSUs are outstanding, the Participant
shall have a right to receive Dividend Equivalents, as defined in Section 2(m)
of the Plan. Such right entitles the Participant to be credited with an amount
equal to all cash dividends paid on the number of Shares underlying the RSUs.
Any such Dividend Equivalents will be subject to the same vesting requirements
and restrictions on transferability as the RSUs. Following each applicable
Vesting Date, any accrued Dividend Equivalent payments will be paid to the
Participant in cash.

Section 7. Tax Withholding Obligations. To meet the obligations of the Company
with respect to withholding of any and all income tax (including federal, state,
local or other taxes), social security contributions, payroll tax or other
tax-related withholding (“Tax-Related Items”) in connection with any aspect of
the RSUs, including, but not limited to, grant, vesting, the subsequent sale of
any Shares acquired at vesting or the receipt of any dividends or Dividend
Equivalents, the Participant may cause the Company to withhold a number of whole
Shares otherwise deliverable to Participant having a Fair Market Value
sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the estimated total
obligation for Tax-Related Items associated with any aspect of the RSUs. The
Participant may also, in lieu of or in addition to the foregoing, at his sole
discretion:

(i) deposit with the Company an amount of cash sufficient to meet the obligation
for Tax-Related Items;

 

44



--------------------------------------------------------------------------------

(ii) sell or arrange for the sale of Shares to be issued following the vesting
of the RSUs to satisfy the obligation for Tax-Related Items, provided that the
Company will endeavor to sell only the number of Shares required to satisfy the
obligation for Tax-Related Items; however, the Participant agrees that the
Company may sell more Shares than necessary to cover the Tax-Related Items;
and/or

(iii) tender, or attest to the ownership of, previously owned shares of Common
Stock with a Fair Market Value equal to the estimated total obligation for
Tax-Related Items, provided however that the obligation for Tax-Related Items
may not be satisfied by tender to the Company, or attestation to the ownership,
of shares of Common Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s Common Stock. Further, if required
by the Company, the obligation for Tax-Related Items may not be satisfied by
tender to the Company of shares of Common Stock unless such Shares either have
been owned by the Participant for more than six (6) months or such other period,
if any, required by the Company (and not used for another RSU vesting by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.

The Company shall not deliver any of the Shares until and unless the Participant
has made proper provision for all required Tax-Related Items. The Participant
hereby consents to any action reasonably taken by the Company to meet the
obligation for Tax-Related Items.

Section 8. Adjustments Upon Changes in Capitalization. The existence of the RSUs
shall not affect in any way the right or power of the Company or its
stockholders to make, authorize or consummate (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger or consolidation of the Company;
(iii) any issue by the Company of debt securities, or preferred or preference
stock that would rank above the shares subject to RSUs; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or outstanding assignment of
all or any part of the assets or business of the Company; or (vi) any other
corporate act or proceeding, whether of a similar character or otherwise.

If the Company shall affect any increase or decrease in the number of issued and
outstanding shares of Common Stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of shares of Common Stock, then and in such event an appropriate
adjustment shall be made in the number of shares of Common Stock subject to the
RSUs so that the same percentage of the Company’s issued and outstanding shares
of Common Stock shall remain subject to the RSUs, as adjusted for such
transaction in the manner determined by the Board.

 

45



--------------------------------------------------------------------------------

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the RSUs.

Section 9. Effect of Change in Control. In the event of a Change in Control, as
defined in the Plan and notwithstanding any other provision of the Plan to the
contrary, all of the then-outstanding RSUs shall become fully vested as of the
date of the Change in Control if the acquirer or survivor in such Change in
Control does not assume or continue the RSUs. If any time during the twelve
(12) months after the occurrence of a Change in Control there is a “Qualifying
Termination” as defined in Section 7.3(c) of the Employment Agreement, then all
RSUs then outstanding shall become fully vested as of the date of such
Qualifying Termination.

Section 10. Rights of Participant. No person shall, by virtue of the granting of
the RSUs to the Participant, be deemed to be a holder of any Shares underlying
the RSUs or be entitled to the rights or privileges of a holder of such Shares
unless and until the RSUs have vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of the RSUs.

The Participant shall not by virtue of the granting of the RSUs have any claim
or right to be granted RSUs in the future or to participate in any other
compensation plan, program or arrangement of the Company.

The granting of the RSUs shall not impose upon the Company any obligations to
employ or to continue to employ the Participant; and the right of the Company to
terminate the employment of the Participant shall not be diminished or affected
by reason of the fact that the RSUs have been granted to the Participant.

Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of RSUs.

At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.

 

46



--------------------------------------------------------------------------------

Section 11. Termination. Subject to Section 9, the outstanding unvested RSUs
granted hereunder shall terminate on the earliest to occur of:

(i) termination of employment relationship between the Company and the
Participant for any reason other than due to the Participant’s death or
disability within the meaning of Section 22(e) (3) of the Code (“Disability”);
or

(ii) termination of employment relationship between the Company and the
Participant due to the Participant’s death or Disability within three months of
the Date of Grant.

An employment relationship between the Company and the Participant shall be
deemed to exist during any period during which the Participant is employed by
the Company or by any Subsidiary. Whether authorized leave of absence or absence
on military government service shall constitute termination of the employment
relationship between the Company and the Participant shall be determined by the
administrator designated by the Committee at the time thereof.

In the event of the death or Disability of the Participant during his or her
employment relationship with the Company and at least three months after the
Date of Grant, the RSUs shall become fully vested (all or a portion of the
outstanding RSUs). In the case of death of a Participant, any Shares due upon
vesting will be delivered to the Participant’s executors, administrators or any
person or persons to whom the RSUs may be transferred by will or by laws of
descent and distribution, in accordance with Section 5 of this Agreement. If, in
the event of the Participant’s death, any beneficiary entitled to receive any
Shares due upon vesting is a minor or, if in the event of the Participant’s
Disability, the Participant is deemed by the Committee or is adjudged to be
legally incapable of giving valid receipt and discharge for any Shares due upon
vesting, such Shares will be paid to such person or institution as the Committee
may designate or to the duly appointed guardian. Such payment shall, to the
extent made, be deemed a complete discharge of any liability for such payment
under the Plan.

Section 12. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code. Instead, it is the intent of this Agreement
to satisfy the “short- term deferral exemption described in Treas. Reg.
§1.409A-1(b)(4). The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that no grants (including without
limitation, the RSUs) become subject to Section 409A, provided, however, the
Company makes no representation that the RSUs are not subject to Section 409A
nor makes any undertaking to preclude Section 409A from applying to the RSUs.

Section 13. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by

 

47



--------------------------------------------------------------------------------

electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party designated by the Company.

Section 14. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
Except as provided in Section 3.3 of the Employment Agreement, the Company shall
not be obligated to take any affirmative action in order to cause the vesting of
the RSUs or the issuance of Shares pursuant hereto to comply with any such law,
regulation, order or provision.

The RSUs are and shall be subject in every respect to the provisions of the
Plan, as amended from time to time, which is incorporated herein by reference
and made a part hereof. The Participant hereby accepts the RSUs subject to all
the terms and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Committee or the Board shall be final,
binding and conclusive upon the Participant and his heirs and legal
representatives.

This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby agree that such litigation shall be conducted in the courts of
Pinellas County, Florida.

Section 15. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable

IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.

 

TECH DATA CORPORATION By:  

/s/ Steven A. Raymond

  Steven A. Raymund, Chairman of the Board By:  

/s/ Robert M. Dutkowsky

  Participant   Robert M. Dutkowsky

 

48